Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jean Ronel Dor appeals the district court’s order granting in part and denying in part his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dor, No. 3:04-cr-00067-JPB-DJJ-1 (N.D.W.Va. May 28, 2008); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009). We deny Dor’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED